DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-45 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-20, in the reply filed on 13 September 2022 is acknowledged.  Applicant further elected, as the high penetration prodrug composition, species with Structure L having a functional unit F as Structure F-1g1, a linker -L1-L4-L2- as -CO-O-CH2CH2-, and a transportational unit T as Na, which are high penetration prodrugs of Ibuprofen and related compounds, represented by structure 5 below (in paragraph [0106] of the substitute specification filed 25 June 2021):

    PNG
    media_image1.png
    187
    350
    media_image1.png
    Greyscale

Claims 1-8 and 21-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and claims 11-16 and 18-19 are withdrawn as being drawn to nonelected species of high penetration prodrug compositions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 September 2022.
Claims 9-10 and are examined herein to the extent that the high penetration prodrug composition is species with Structure L having a functional unit F as Structure F-1g1, a linker -L1-L4-L2- as -CO-O-CH2CH2-, and a transportational unit T as Na, which are high penetration prodrugs of Ibuprofen and related compounds, represented by structure 5 in paragraph [0106] of the substitute specification filed 25 June 2021, e.g., applicant's elected species.

Specification
The substitute specification filed 25 June 2021 is accepted and has not been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 9-10, 17 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by SHANBHAG (“Ester and Amide Prodrugs of Ibuprofen and Naproxen: Synthesis, Anti-inflammatory Activity, and Gastrointestinal Toxicity”, Journal of Pharmaceutical Sciences, Volume 81, Number 2, pages 149-154, February 1992).

    PNG
    media_image2.png
    136
    226
    media_image2.png
    Greyscale
Regarding claims 9-10, 17 and 20, Shanbhag discloses prodrugs of Ibuprofen including prodrugs 5 and 6 of Ibuprofen with the following structures:



(e.g. high penetration composition) (Scheme I on page 151).
	Thus, the disclosure of Shanbhag anticipates claims 9-10, 17 and 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-10, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 11-12 and 18-20 of U.S. Patent No. 9,872,846 (hereafter ‘846). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:

    PNG
    media_image3.png
    253
    672
    media_image3.png
    Greyscale
	Regarding claim 9-10, 17 and 20, claims 1-2, 7-8, 11-12 and 18-20 of ‘846 recites a method of using a composition comprising at least one compound of structure 1: 
or a stereoisomers, wherein: R1 and R2 are independently selected from H, C1-C12 alkyl, C1-C12 alkyloxyl, C2-C12 alkenyl, C2-C12 alkynyl, and aryl; R3 is H; X is including O; Z is including O; A− is a pharmaceutically acceptable counter ion; and n= including 2.  The compound includes the elected species of high penetration compositions with Structure L having a functional unit F as Structure F-1g1, a linker -L1-L4-L2- as -CO-O-CH2CH2-, and a transportational unit T as Na, which are high penetration prodrugs of Ibuprofen and related compounds, represented by structure (in paragraph [0106] of the substitute specification filed 25 June 2021):

    PNG
    media_image1.png
    187
    350
    media_image1.png
    Greyscale

	A method of using a high penetration composition anticipates the high penetration composition.

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619





/Robert T. Crow/Primary Examiner, Art Unit 1634